Terminal Disclaimer
1.	The terminal disclaimer filed on 7/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,926,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed on 7/19/2021 have been fully considered. In view of the terminal disclaimer filed on 7/19/2021, the non-statutory double patenting rejection has been withdrawn. In view of applicant’s amendment to claim 11, the rejection under 35 USC 112 has been withdrawn. Accordingly, claims 2-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639